Citation Nr: 1226235	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-11 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to September 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied an increased rating for left ear hearing loss, and denied service connection for right ear hearing loss.  

The Veteran's appeal was previously before the Board in June 2011, at which time the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that in an October 2011 rating decision, the RO granted the Veteran service connection for right ear hearing loss, and assigned a combined evaluation of 30 percent for bilateral hearing loss, effective June 19, 2006.  This has not satisfied the Veteran's appeal. Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a Central Office hearing in February 2011 before a Veterans Law Judge who is no longer employed by the Board.  In May 2012, the Board informed the Veteran of this and that he would be afforded another Board hearing, if desired.  Later, in May 2012, the Veteran informed the Board of his desire for a hearing before a Veterans Law Judge at the RO.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


